DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please amends the claims as follows:
3.  (Currently Amended) The plenoptic camera of claim [[2]] 1…
10. (Currently Amended) The method of claim [[9]] 8…
17. (Currently Amended) The system of claim [[16]] 15…

Allowable Subject Matter
Claims 1, 3, 5-8, 10, 12-15, 17, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	In regard to claims 1, 3, 5-8, 10, 12-15, 17, and 19-20, the prior art does not disclose a plenoptic camera, method, or system with the combination of limitations specified in the claimed invention, specifically the limitations of:
a filter located between a first lens and a second lens in an aperture plane of the plenoptic camera, wherein the filter is configured to selectively permit transmission of wavelengths and wherein a distance between the micro lens array and the second lens is based on a diameter of an aperture of the plenoptic camera, as stated in claims 1, 8, and 15.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369.  The examiner can normally be reached on Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs